DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on June 16th, 2021 has been entered. Claims 1, 4-5, and 8 remain pending in the application. Applicant’s amendments to claims 1, 4-5, and 8 have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed March 16th, 2021.
Response to Arguments
Applicant’s REMARKS on Page 7, filed on June 16th, 2021, with respect to drawing objections have been fully considered and are persuasive.  The corrected drawing provided in the amendment overcomes the objections.  The previous objections have been withdrawn. 
Applicant’s REMARKS on Page 7, filed on June 16th, 2021, with respect to formal objections to claims 1, 5, and 7 have been fully considered and are persuasive.  The amended claims overcome the objections.  The previous objections have been withdrawn. 
Applicant’s REMARKS on Page 7, filed on June 16th, 2021, with respect to claim interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The amended claim language in claims 1 and 5 gives structure in the claims to the elements that previously invoked 112(f).  The examiner acknowledges that the amended claims do not invoke 35 U.S.C. 112(f).
Applicant’s REMARKS on Page 7, filed on June 16th, 2021, with respect to rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The amended claims overcome the rejections of written description and of clarity of the claims.  The previous 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) have been withdrawn. 

th, 2021, with respect to rejection under 35 U.S.C. § 103 have been fully considered and are overall persuasive.  In view of the amendments to claims 1 and 5, it is understood that the combination of elements comprising a magnetic field generation detection device are not specifically included in any one source of the previously cited prior art, and that the combination of the individual elements of the device from multiple references in order to meet of all the limitations of this device is not obvious.  The previous rejections regarding 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter

Claims 1, 4-5, and 8 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Neither Yamashita et al. (US 2008/0035411; hereinafter Yamashita; of record), nor Ghoneim et al. (US 2015/0211469; hereinafter Ghoneim; of record), nor Izutani et al. (US 2012/0205187; hereinafter Izutani; of record), disclose or teach the limitations:
“… a magnetic field generation detection device configured to detect generation of a magnetic field upon operating an electric part of a vehicle;
…
wherein the magnetic field generation detection device includes:
an idle stop and go (ISG) state detector configured to detect whether an ISG system is operating;
an engine state detector configured to detect whether an engine is in a driving state or a stopped state;
a vehicle speed sensor configured to sense a current vehicle speed; and
a torque sensor configured to sense a steering torque of a steering wheel, and 
wherein the steering controller is configured to determine that the temporary torque offset has occurred in the torque to be applied to the motor, upon simultaneously receiving a signal indicating that the ISG system is operating from an ISG state detector, a signal indicating that the engine is in a cranking state from an engine state detector, a signal indicating that a current vehicle speed is less than a threshold speed from a vehicle speed sensor, and a signal indicating that a torque change is within a threshold range from a torque sensor.” as recited or analogously recited in amended independent claims 1 and 5 of the application. 
In the closest related and previously cited prior art of Yamashita , Ghoneim, and Izutani there is no single reference that discloses or teaches the elements claimed for the composition of “a magnetic field generation detection device”.  Additionally, these references cannot be combined to read on the claims as a whole.  The magnetic field detection device claimed in Ghoneim does not include any of the individual elements being claimed for the composition of the device.  The individual elements must be derived from Yamashita and Izutani, neither of which disclose an actual magnetic field detection device that utilizes the individual elements together in part or as a whole in order to “detect generation of a magnetic field upon operating an electric part of a vehicle”.  Thus, combining these elements to form the device as a whole is not obvious.   
In other related prior art, Shibuya et al. (US 2015/0353128; hereinafter Shibuya), the claimed detection elements provide information to an engine ECU for the assessment of an ISG state in consideration of noise reduction.  However, Shibuya does not disclose or teach a magnetic field detection upon operation of an electric part, or that the individual elements used a whole would contribute to such a detection.  No additional prior art could be found to apply to these limitations.
Claims 4 and 8 are allowed due to their dependencies on claims 1 and 5, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Shibuya et al. (US 2015/0353128) teaches obtaining data from ISG, engine state, vehicle speed and torque sensors for the assessment of ISG status and the possible reduction of vehicle interior sound/noise through clutch control.
Kuroda et al. (US 2018/0029635) teaches determining of assistance force for an electric power steering system in the context of cranking state and ISG by considering temperature and voltage sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663